69 S.E.2d 607 (1952)
235 N.C. 343
CITY OF SHELBY et al.
v.
LACKEY et al.
No. 309.
Supreme Court of North Carolina.
March 26, 1952.
Falls & Falls, Shelby, for defendants-appellants.
A. A. Powell, Shelby, for plaintiffs.
Henry B. Edwards, Shelby, for interveners-appellees.
PER CURIAM.
The demurrer interposed in the court below was to the petition and motion only. The defendants did not demur to the pleadings which the additional parties were permitted to adopt.
An appeal does not lie to the Supreme Court from an interlocutory order of the superior court, unless such order deprives the appellant of a substantial right which he might lose if the order is not reviewed before final judgment. G.S. *608 § 1-277; City of Raleigh v. Edwards, 234 N.C. 528, 67 S.E.2d 669.
It is ordinarily within the discretion of the trial judge to make additional parties. G.S. § 1-163; Service Fire Insurance Co. v. Horton Motor Lines, 225 N.C. 588, 35 S.E.2d 879; City of Wilmington v. Board of Education, 210 N.C. 197, 185 S.E. 767.
The order entered below making additional parties plaintiff did not impair any substantial right of the defendants which would warrant an appeal.
Appeal dismissed.